DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-15, in the reply filed on 11/23/20 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 11, and 14 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Yokoyama et al., US 10566,222.
Regarding claim 1, Yokoyama (figures 2, 3 & 9) teaches a semiconductor device package, comprising:
a first surface 1a and a second surface opposite the first surface 1a;

an indication 1c at a designated area of the first surface, the indication 1c including a code presenting information for operating the semiconductor die (the electrical characteristics outlain sat column 3, lines 23-34), the code being configured to be read by an indication scanner 6.
Pertaining to claim 2, Yokoyama (figure 3) teaches the indication is a first indication 1c, and wherein the code is a first code, and wherein the semiconductor device package further comprises a second indication 1b including a second code presenting the information for operating the semiconductor die.
In claim 3, Yokoyama (figure 3) teaches the second indication 1b is positioned in the designated area of the first surface.  Wherein the designated area is the top surface 1a
Regarding claim 4, Yokoyama (figure 3) teaches the designated area is a first designated area 1c, and wherein the second indication 1b is positioned in a second designated area 1b of the first surface.  The first designated area is contained within the region 1b and the second designated are is contained within the region 1b.
In claim 5, Yokoyama (figure 3) teaches the designated area 1c is a first designated area, and wherein the second indication 1b is positioned in a second 
With respect to claim 6, Yokoyama teaches the semiconductor package does not include a fuse.  Yokoyama doesn’t mention a fuse anywhere in its specification therefore it doesn’t include a fuse).
As to claim 10, Yokoyama (figure 3) teaches the indication is a first indication 1c, and wherein the code is a first code, and wherein the information for operating the semiconductor die is a first set of information for operating the semiconductor die, and wherein the semiconductor device package further comprises a second indication 1b including a second code presenting a second set of information for operating the semiconductor die.
In re claim 11, Yokoyama (column 6, line 60-column 7, line 2) teaches the second set of information is generally the same as the first set of information.  Yokoyama states the region 1b is where the rank information is printed and column 3, lines 23+ states the rank information is converted into code.  Therefore the information is generally the same.
Concerning claim 14, Yokoyama (column 3, lines 25-34) teaches the information for operating the semiconductor die includes one or more parameters consisting of the following: a current, a voltage, an address for redundancy, or a resistance reference value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al., US 10566,222,  as applied to claim 2 above.
Pertaining to claim 7, though Yokoyama fails to teach the first code includes a QR code, and wherein the second code includes a barcode, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a QR code and a barcode in the invention of Yokoyama because both are conventionally known and used 
In claim 9, though Yokoyama, which appears to teach only 1 reader (column 1, lines 49-51), fails to teach the indication scanner is a first indication scanner, and wherein the second code is configured to be read by a second indication scanner, it would have been obvious to one of ordinary skill in the art at the time of the invention to use two readers in the invention of Yokoyama because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 378 (CCPA 1960)).  Having two readers speeds up the process by processing the two different codes faster.
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al., US 10566,222, as applied to claim 1 above.
Regarding claim 8, though Yokoyama fails to teach a configuration latch configured to receive the information for operating the semiconductor die during a power-on process of the semiconductor device package, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a configuration latch in the invention of Yokoyama because a configuration latch is a conventionally known and used part.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al., US 10566,222, as applied to claim 10 above.
As to claim 12, Yokoyama teaches the first set of information 1c includes a first set of parameters for operating the semiconductor die (column 3, lines 23-34), but though Yokoyama fails to teach wherein the second set of information includes a second set of parameters for operating the semiconductor die, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a second set of information in the invention of Yokoyama because a second set of information broads the capabilities of the information to be coded.
In re claim 13, Yokoyama teaches the first set of information 1c includes a set of parameters for operating the semiconductor die (column 3, lines 23-34), but though Yokoyama fails to teach the second set of information includes information for authenticating the semiconductor device package it would have been obvious to one of ordinary skill in the art at the time of the invention to use information for authenticating in the invention of Yokoyama because information for authenticating is a known parameter to code.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        2/24/2021